Citation Nr: 0631120	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, incurred as cold injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was previously before the Board and was remanded in June 
2005.


FINDING OF FACT

In September 2006, the Board received a written communication 
from the veteran's representative which indicated that the 
veteran no longer wished to continue with this appeal.


CONCLUSION OF LAW

The veteran has withdrawn his appeal, there are therefore no 
issues over which the Board has appellate jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2006, the Board received a written communication 
from the veteran's representative which expressed the 
position that the benefits sought on appeal had been 
effectively granted by an April 2006 rating decision.  The 
April 2006 rating decision granted service connection for 
peripheral neuropathy of each lower extremity as secondary to 
service connected back disabilities.  The September 2006 
correspondence indicated that the veteran was indifferent as 
to which basis VA accepted in granting service connection for 
his disability of the lower extremities, and the veteran thus 
was satisfied that the benefit sought on appeal had 
effectively been granted.  The correspondence expressed that 
the veteran no longer wished to continue with this appeal.  
See 38 C.F.R. § 20.204.  Therefore, the Board no longer has 
appellate jurisdiction over any issues, and the appeal must 
be dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal.  


ORDER

The appeal is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


